DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/24/2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/02/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107745393 A) in view of Furuichi (US 20130195598 A1).
Regarding claim 1, Liu discloses a single axis robot (see Fig. 1), comprising: a housing (body of 1) including, on a first side (see Fig. 4, right side in the figure), a base plate (see annotated Fig. 4 below, A1, A2) having a first saddle hole (see Fig. 1 and 2, hole where 1.15 and 1.16 are located); a support plate (see annotated Fig. 4 below, B) arranged on a second side relative to the housing (see Fig. 2, left side in the figure); a linear guide (see Fig. 3, 1.8) arranged inside the housing along the base plate (see Fig. 2), the linear guide extending along the first saddle hole (see Fig. 2); a slider (see Fig. 3, 1.9) arranged inside the housing on the linear guide, the slider configured to slide along the linear guide (see Fig. 3); a saddle (see Fig. 2 and 5, 2.1, 2.4) arranged on the first side relative to the slider to protrude to an outside of the housing through the first saddle hole (see Fig. 1); a driver (see Fig. 2, 1.1, 1.5) arranged on the second side relative to the slider to drive the slider (see Fig. 2), the driver supported by the support plate; and a telescopic cover (see Fig. 1 and 2, 1.15, 1.16) arranged outside the housing between the base plate and the saddle (see Fig. 2). Liu fails to disclose the linear guide disposed on a rear surface of the base plate. However, Furuichi teaches the linear guide (see Fig. 4, 30a) disposed on a rear surface of the base plate (11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Liu with the linear guide disposed on the rear surface of the base plate, as taught by Furuichi, since it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the placement of the linear guides 1.8 of Lui on either the front surface of the base plate or on the rear surface of the base plate would not modify the operation of the robot. Placement of the linear guides on the front surface or the rear surface of the base plate would still allow smooth linear movement of the saddle. Additionally, the Examiner notes that according to paragraph [0004] of the instant application, the object of the present invention is to provide a single axis robot in which a ball screw or a linear guide can be easily replaced. However, the arrangement in paragraph [0004] does not require that the linear guide be disposed on the rear surface of the base plate. As such, Applicant has failed to disclose any criticality of placing the linear guide on the rear surface of the base plate that would produce an unexpected result. 
Regarding claim 2, Liu discloses the driver (1.1, 1.5) includes a motor (1.1), and a ball screw (1.5) connected to the motor (see Fig. 4), the ball screw including a motor end (see Fig. 4, upper end of 1.5 in the figure), and a shaft end (see Fig. 4, lower end of 1.5 in the figure) opposite to the motor end (see Fig. 4), the support plate (see annotated Fig. 4 below, B) includes a motor support plate (see annotated Fig. 4 below, C) supporting the motor and the motor end, and a shaft end support plate (see annotated Fig. 4 below, D) supporting the shaft end (see Fig. 4).  
Regarding claim 3, Liu fails to disclose the support plate is detachably arranged on the housing. However, it has been held that making parts separable for any desirable reason is prima facia obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this instance, making the support plate separable would have been obvious to one having ordinary skill in the art to allow for a base made of multiple elements so that individual elements can be replaced when worn or damaged without having to replace the entire base; and to provide easier access to internal parts that are behind the support plate without having to remove all the internal parts.  
Regarding claim 4, Liu discloses the linear guide (1.8) includes a pair of two linear guides arranged parallel to the base plate (see Fig. 3), and the first saddle hole is arranged between the two linear guides (see Fig. 1 and 3).  
Regarding claim 5, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).  
Regarding claim 6, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).  
Regarding claim 8, Liu fails to disclose the support plate is detachably arranged on the housing. However, it has been held that making parts separable for any desirable reason is prima facia obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this instance, making the support plate separable would have been obvious to one having ordinary skill in the art to allow for a base made of multiple elements so that individual elements can be replaced when worn or damaged without having to replace the entire base; and to provide easier access to internal parts that are behind the support plate without having to remove all the internal parts.  
Regarding claim 9, Liu discloses the linear guide (1.8) includes a pair of two linear guides arranged parallel to the base plate (see Fig. 3), and the first saddle hole is arranged between the two linear guides (see Fig. 1 and 3).  
Regarding claim 10, Liu discloses the linear guide (1.8) includes a pair of two linear guides arranged parallel to the base plate (see Fig. 3), and the first saddle hole is arranged between the two linear guides (see Fig. 1 and 3).  
Regarding claim 11, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).  
Regarding claim 12, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).  
Regarding claim 13, Liu discloses6Attorney Docket No.: SUG-US203054P the saddle (2.1, 2.4) includes a pillar (2.1) fixed to the slider (1.9) through the first saddle hole (see Fig. 2), and a saddle plate (see Fig. 2, connecting plate between 2.1 and 2.2) fixed to an end of the pillar, the saddle plate arranged outside the housing (see Fig. 2).  
Regarding claim 14, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).  
Regarding claim 15, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).  
Regarding claim 16, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).  
Regarding claim 17, Liu discloses the telescopic cover includes a box (see Fig. 1, 1) arranged on the base plate, the box having an opening on the first side (see Fig. 2, open on the left side), and a second saddle hole on the second side (see Fig. 2, open on the right side), a moving box (see Fig. 2, box formed of 2.4 and 3.1) configured to move together with the saddle (2.1, 2.4) inside the box along the linear guide with the saddle passing through an inside of the box (see Fig. 2), and a bellows (1.5, 1.6) including a fixed end fixed to the box and a moving end fixed to the moving box, the bellows arranged on both sides of the moving box in a moving direction (see Fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107745393 A) in view of Furuichi (US 20130195598 A1) and Torii (US 5107716 A).
Regarding claim 7, Liu fails to disclose a cable protection tube arranged in the housing, the cable protection tube including a fixed end fixed to the motor support plate, and a moving end fixed to the second side of the saddle. However, Torii teaches a cable protection tube arranged in the housing, the cable protection tube including a fixed end fixed to the motor support plate, and a moving end fixed to the second side of the saddle (see column 3 lines 54-68 and column 4 lines 40-47, see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Liu with cables and a cable protection tube, as taught by Torii, to transfer signals from the control board to the elements on the slider; and to protect the cables from the moving internal parts.


    PNG
    media_image1.png
    630
    440
    media_image1.png
    Greyscale

1 - CN 107745393 A Fig. 4 annotated

Response to Arguments
Applicant’s arguments, filed 10/24/2022, regarding “the linear guide disposed on a rear surface of the base plate”, have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.
Applicant's arguments, filed 10/24/2022, regarding the driver of Liu not being supported by the support plate, have been fully considered but they are not persuasive. In the rejection of claim 1 above, elements 1.1 and 1.5 are considered the claimed driver. As can be seen from annotated Fig. 4 above, the shaft end support of 1.5 (D)  is supported by the support plate (B). As such, Liu discloses “the driver supported by the support plate”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658